Case 2:21-cv-00207-SPC-MRM Document 34 Filed 08/16/21 Page 1 of 3 PageID 286




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

AMBER RUCKER,

      Plaintiff/Counter-Defendant,

v.                                                   Case No: 2:21-cv-207-SPC-MRM

GREAT DANE PETROLEUM
CONTRACTORS, INC.,

     Defendant/Counter-Plaintiff.
                                          /

                                        ORDER1

        Plaintiff filed for Chapter 13 bankruptcy, identifying Defendant as a

creditor. (Doc. 29, In re Rucker, No. 2:21-bk-00940-FMD (Bankr. M.D. Fla.).

Given this, the Court directed the parties to state their positions on what

impact (if any) the automatic stay has on this case. (Doc. 30). Plaintiff’s

position is that her claims should proceed, but the automatic stay applies to

Defendant’s counterclaims against her. (Doc. 31). Defendant’s position is that

the claims and counterclaims should proceed. (Doc. 33). Plaintiff has the

better argument.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00207-SPC-MRM Document 34 Filed 08/16/21 Page 2 of 3 PageID 287




      A bankruptcy filing typically operates as an automatic stay of all

proceedings against the debtor. 11 U.S.C. § 362(a)(1). When the debtor is the

plaintiff, the automatic stay usually does not apply to the plaintiff’s claims.

Crosby v. Monroe Cnty., 394 F.3d 1328, 1331 (11th Cir. 2004) (“The automatic

stay provision of the Bankruptcy Code, 11 U.S.C. § 362, does not extend to

lawsuits initiated by the debtor.”); Slater v. U.S. Steel Corp., 871 F.3d 1174,

1180 (11th Cir. 2017) (en banc). The stay, however, would usually apply to

Defendant’s counterclaims—as those are against a debtor.             Koolik v.

Markowitz, 40 F.3d 567, 568 (2d Cir. 1994) (“Thus, an answer that asserts a

counterclaim against a plaintiff who becomes a bankruptcy debtor is an ‘action

or proceeding against the debtor’ within the meaning of § 362(a)(1),

notwithstanding the fact that the plaintiff initiated the lawsuit.”); Parker v.

Bain, 68 F.3d 1131, 1137 (9th Cir. 1995); Vasile v. Dean Witter Reynolds, 20 F.

Supp. 2d 465, 499 (E.D.N.Y. 1998).

      Because Plaintiff has filed for bankruptcy, the counterclaims asserted

against her were automatically stayed under § 362(a). As a creditor, Defendant

may seek relief from the automatic stay in the bankruptcy court. See 11 U.S.C.

§ 362(d). The automatic stay does not apply to Plaintiff’s claims, which will

proceed.

      Accordingly, it is now

      ORDERED:




                                      2
Case 2:21-cv-00207-SPC-MRM Document 34 Filed 08/16/21 Page 3 of 3 PageID 288




      1. Defendant’s counterclaims (Doc. 16) are STAYED. Plaintiff must

         notify the Court, in writing, within seven (7) days of the bankruptcy

         proceedings concluding.   This case will proceed on the amended

         complaint.

      2. Plaintiff must provide the Court with a status update on the

         bankruptcy proceedings by November 15, 2021, and every ninety

         days thereafter.

      DONE and ORDERED in Fort Myers, Florida on August 16, 2021.




Copies: All Parties of Record




                                      3
